UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6292


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MATTHEW DAVIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (6:95-cr-00284-JAB-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Davis, Appellant Pro Se. Clifton Thomas Barrett, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew    Davis    appeals     the   district    court’s    order

granting his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012). *           We have reviewed the record and

find no reversible error.            Accordingly, we affirm.          See United

States   v.     Davis,   No.     6:95-cr-00284-JAB-1      (M.D.N.C.    Jan.   27,

2014).     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented    in   the    materials

before   this    court   and     argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




     *
       Although the district court granted Davis’ § 3582(c)(2)
motion, the reduction granted by the court did not reduce Davis’
sentence to the full extent he requested.



                                        2